DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.
112, the applicant), regards as the invention.
The term "about" in claims 29 and 30 is a relative term which renders the claim
indefinite. The term "about" is not defined by the claim, the specification does not provide a
standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be
reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 23-25, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Strobel et al (US 2012/0107331, May 2012, cited from IDS) and in further view of Fortes et
al (PNAS, 2003, vol.100, no.14, pages 8264-8269, of record) and Malca et al (Molecular and Cellular biology, 2003, pages 3442-3455, cited from IDS).
Strobel et al teach polynucleotides for allosteric control of gene expression, which
include riboswitches comprising aptamer domain and genetic control domain (see paragraph
[0032]). Aptamer can bind small molecule ligands (see paragraphs [0254-0255]). Such
polynucleotides can be included in adenoviral vectors (see paragraphs [0093-0094]).
Strobel et al do not teach genetic control domain including U1 snRNP binding site of SEQ
ID NO: 53 and sequence complementary to it and additional sequence capable of forming stem
of 9-11 base pairs, some of which can be mismatched, with an aptamer, or polynucleotides
comprising more than one riboswitch, or specific location of riboswitch in relation to

Fortes et al teach that U1 snRNA can inhibit gene expression by binding near 5’ of the
polyadenylation signal of the gene pre-mRNA (see Abstract, Figure 1), but placement of U1 snRNA binding site in a secondary stem structure causes loss of U1 snRNA inhibitory activity (see bridging paragraph between two columns on page 8266, Figure 2). Such stem structure is
located 145 nucleotides from polyadenylation signal (see Figure 2).
Malca et al teach a binding site of U1 snRNP, comprising instant SEQ ID NO: 53 (see
Figure 1A).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to design a polynucleotide comprising riboswitch with an
aptamer and U1 snRNP binding site and its complementary sequence based on teachings of
Strobel et al, Fortes et al and Malca et al. One of the ordinary skill in the art would be motivated
to do so based on teaching of Fortes et al that formation of stem structure between U1 snRNP
binding site and its complementary sequence allows gene expression, meaning that such
structure can fulfil function of genetic control domain taught by Strobel et al, therefore putting
such stem formation under control of aptamer, which is located between U1 snRNP binding site
and its complementary sequence, allows formation of riboswitch for control of gene
expression. It would be a matter of regular optimization to design connections to aptamer of
specific length and specific location of riboswitch to control gene expression.

Response to Arguments
10/18/2021 have been fully considered but they are not persuasive. 
Previous 112 rejection concerning antecedent basis is withdrawn in view of new amendments.
Concerning 112 rejection of the term “about” Applicant argues that such term is used in MPEP, therefore it is not indefinite. In response the usage of the term in MPEP does not make it definite. Clear definition of the term has to be provided in disclosure, otherwise metes and bounds of the claim are not clear.
Concerning 103 rejection Applicant argues that Figure 2 from Fortes et al reference is misunderstood. In response the Figure was referenced to show that U1 snRNA binding site can be located 145 bp upstream of polyadenylation signal. Further Applicant argues that there is no reasonable expectation of success that the stem preventing access to U1 snRNP binding site will be formed in the presence of aptamer ligand, but will make the site available in the absence of ligand. In response it is a matter of simple aptamer choice or design to make sure that it fulfils the requirements. Further, instant claims do not require any specific aptamer, therefore it would be obvious to try different aptamers and select one that fulfils the requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635